Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendment filed on 6/7/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-13 are pending in this Office Action. Claims 1, and 9 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, recites “a plurality of encoding subsystems that convert database entries and database search keys into vector representations and spike encodings of said vector representations; a plurality of associative memory subsystems that store vector representations of database entries…”, it is unclear which kind of “vector representations” are stored in the associative memory subsystem, “said vector representations” of “spike encodings of said vector representations”. Claim 9 recites the similar limitation and is rejected for the same reason.
Claim 2, as amended, recites “a plurality of binding subsystems that bind one vector representation to another vector representation, and a plurality of unbinding subsystems that extract one vector representation from another vector representation are connected to inputs…”, it is unclear whether “another vector representation” are referring to the same “another vector representation” or not.
Claim 4 recites the limitation “the plurality of unbinding systems”. There is insufficient antecedent basis for this limitation in the claim.  It appears should be “the plurality of unbinding subsystems”. In addition, the term “their counterparts” are not defined by the claim and/or the specification.
Claim 8 recites the limitation “each said nonlinear component”, “said vector representations encoding”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinis et al. (“Neuromorphic Hardware As Database Co-Processors: Potential and Limitations”, January 1, 2019, IDS filed on 12/5/2020, hereinafter Heinis) in view of Esser et al. (US 2012/0109863, hereinafter Esser).

As to Claim 1, Heinis discloses A system for storing and querying database entries with a neuromorphic computer (Abstract, query on neuromorphic hardware), comprising: 
a plurality of encoding subsystems that convert database entries and database search keys into vector representations and spike encodings of said vector representations (Abstract, Section 3.0, 5.1, encoding the data in the database and the query for the neuromorphic hardware, as is common for SNNs, the data needs to be encoded as temporal spikes that can be fed into the system, spikes are encoded with a few bits (40-72).);
a plurality of associative memory subsystems that store vector representations of database entries in connection weights between simulated neurons implemented on the neuromorphic computer (Section 2., 3.2, 5.3, The simulation of neural networks used in applications like pattern recognition and memory. With neuromorphic hardware, however, it is for the first time possible to efficiently emulate large SNNs. In neural networks, neurons communicate via spikes, discrete events that occur at defined times. Depending on the weight of the synapse, these events either increase or decrease the probability that the receiving neuron will produce a spike, simulate the neurons as well as memristor as local memory to store synapse weight, To swap an operator, a new SNN needs to be set up by loading neurons and synapse weights); and 
one or more search keys encoded into spikes that are propagated through the connection weights in the associative memory system to produce output spikes in simulated neurons on the neuromorphic computer whose relative spike times, firing rates, or filtered outputs, score a match between the search key and database elements (Section 2.0, 4.1, 5.1-5.3, 7.1, query is encoded as pike that can be fed into the SNN, the presentation triggers a single spike in each neuron in the first network layer and the incoming activity propagates to the next layer, The state of a SNN or operator is captured in the neurons, their placement, their interconnections and the synaptic weights, Information can thus not only be encoded in the number of spikes, the firing rate, but also in the timing of spikes. Spiking neural networks, however, are very useful for image and pattern recognition, each neuron fires if again presented with the same image, compare the stimulus response (active neurons) with stored responses, compute the share of active neurons the current and the stored response agree on and consider the result a match if it exceeds a predefined threshold). 
	Heinis does not explicitly disclose associative memory.
Esser explicitly discloses associative memory (Para. 0006-0007, 0022, provide canonical spiking neurons for spatiotemporal associative memory. An aspect of the invention includes a method and system for spatiotemporal associative memory including a plurality of electronic neurons having a layered neural net relationship with directional synaptic connectivity, retrieve the stored spatiotemporal pattern from the associative memory. Data may be retrieved from associative memory by accessing memory contents in serial or in parallel, wherein references are compared with informational content of the memory until a desirable set of one or more matches is found). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heinis with the teachings of Esser to detect the presence of a spatiotemporal pattern in a real-time data stream, extracting the spatiotemporal pattern, and based on learning rules, storing the spatiotemporal pattern in an associative memory (Esser Para. 0007).

As to Claim 3, Heinis as modified discloses The system according to claim 1, wherein said plurality of associative memory subsystems include hierarchical layers, recurrent connections, and/or temporal filters between simulated neurons to compute matches between database elements and search keys (Esser Para. 0028-0035, 0067-0069). 

As to claim 9, recites “a method” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claim 10, recites “a method” with similar limitations to claim 3 and is therefore rejected for the same reasons as discussed above.


Claims 2, 4-5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinis in view of Esser as applied to claims 1, 9 above, and further in view of Eliasmith et al. (US 2014/0156577, hereinafter Eliasmith).

As to Claim 2, Heinis as modified discloses The system according to claim 1, wherein a plurality of binding subsystems that bind one vector representation to another vector representation, and a plurality of unbinding subsystems that extract one vector representation from another vector representation are connected to inputs and/or outputs of one or more associative memory systems that encode vector representations of database entries (Esser Para. 0056) but does not explicitly disclose binding, unbinding. 
Eliasmith explicitly disclose binding, unbinding (Para. 0055, 0111, 0119-0120, The working memory module also includes several components that are capable of providing stable representations of intermediate task states, task sub-goals, and context, FIGS. 8A and 8B, there are illustrated example compression operators used to bind, encode and decode semantic pointers in working memory. The encoding network receives an item semantic pointer and position semantic pointer as inputs. These are bound through compression and sent to a working memory subsystem. Each memory subsystem thus stores the information by integrating it over time, although the decay rates (y and p) are different for the two memories. The decoding network receives the originally encoded memory semantic pointer, and the position semantic pointer, as input and decodes originally encoded memory by unbinding the appropriate position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heinis with the teachings of Eliasmith to compute "semantic pointers", where semantic pointers are vector representations that can be thought of as elements of a neural vector space, and can implement a form of abstraction level filtering or "compression", in which high-dimensional structures can be abstracted one or more times thereby reducing the number of dimensions needed to represent a particular structure (Eliasmith Para. 0046).


As to Claim 4, Heinis as modified discloses The system according to claim 2, wherein a plurality of cleanup subsystems that match noisy or corrupted vectors to their counterparts are connected to the output of the plurality of unbinding systems (Esser Para. 0024-0025, 0039-0040; Eliasmith Para. 0120, 0121, unbinding, cleanup). 

As to Claim 5, Heinis as modified discloses The system according to claim 2, wherein said encoding, said associative memory, said binding, and said unbinding subsystems are implemented repeatedly, recursively, and/or sequentially (Section 2.0, 4.1, 5.1, 5.3; Esser Para. 0021, 0069-0070; Eliasmith Para. 0111, 0120, 0121, 0158, 0160). 

As to claim 11, recites “a method” with similar limitations to claim 5 and is therefore rejected for the same reasons as discussed above.


Claims 6-7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinis in view of Esser, Eliasmith as applied to claims 4, 9 above, and further in view of Ramanath et al. (US 2019/0251422, hereinafter Ramanath).

As to Claim 6, Heinis as modified discloses The system according to claim 4, wherein relational database entries are encoded as vector representations of attribute-value pairs, and vector representations of search keys are used to perform standard database queries corresponding to operations including intersection, union, and selection via sequences of binding, association, unbinding, and cleanup operations (Section 5.1, 5.3; Esser Para. 0021, 0069-0070; Eliasmith Para. 0111, 0120, 0121, 0158, 0160) but does not explicitly disclose attribute-value pair. 
Ramanath explicitly discloses encoded as vector representations of attribute-value pairs (Para. 0040-0041, 0066-0067, generate a query vector representation for a query based on the query and retrieve item data of the item from the database of the online service, and to generate an item vector representation based on the retrieved item data of the item. For some of the facets, vector representations of them have been generated offline and stored on a key-value store. The search system may retrieve the vector representation(s) for the processed query, using the vector representation(s) stored on the key-value store).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heinis with the teachings of Ramanath to include a similarity scoring system to process the query representation and the item representation to produce a score that captures semantic similarity between the two representations based on attribute-value pairs (Ramanath Para. 0046).


As to Claim 7, Heinis as modified discloses The system according to claim 4, wherein graphical database entries are encoded as vector representations of attribute-value pairs, and vector representations of search keys corresponding graph edges are used to perform standard graph traversal queries via sequences of binding, association, unbinding, and cleanup operations (Section 5.1, 5.3; Esser Para. 0021, 0069-0070; Eliasmith Para. 0092-0098) but does not explicitly disclose attribute-value pair. 
Ramanath explicitly discloses encoded as vector representations of attribute-value pairs (Para. 0040-0041, 0066-0067, generate a query vector representation for a query based on the query and retrieve item data of the item from the database of the online service, and to generate an item vector representation based on the retrieved item data of the item. For some of the facets, vector representations of them have been generated offline and stored on a key-value store. The search system may retrieve the vector representation(s) for the processed query, using the vector representation(s) stored on the key-value store).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heinis with the teachings of Ramanath to include a similarity scoring system to process the query representation and the item representation to produce a score that captures semantic similarity between the two representations based on attribute-value pairs (Ramanath Para. 0046).

As to claim 12, recites “a method” with similar limitations to claim 6 and is therefore rejected for the same reasons as discussed above.

As to claim 13, recites “a method” with similar limitations to claim 7 and is therefore rejected for the same reasons as discussed above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinis in view of Esser as applied to claim 1 above, and further in view of Crncich-DeWolf et al. (US 2016/0147201, hereinafter Crncich-DeWolf).


As to Claim 8, Heinis as modified discloses The system according to claim 1, wherein said neuromorphic computer consists of a plurality of nonlinear components, and each said nonlinear component is configured to generate an output in response to said vector representations encoding, and wherein said output from each said plurality of nonlinear components is weighted by coupling weights of corresponding weighted couplings and weighted outputs are provided to coupled network layers, and wherein said vector representations and coupling weights correspond to a plurality of data structures and a plurality of human-interpretable data types (Sections 5.1-5.3 ; Esser Para. 0036-0043) but does not explicitly disclose nonlinear components. 
Crncich-DeWolf explicitly discloses nonlinear components (Abstract, Para. 0008, Each adaptive sub-module includes a plurality of nonlinear components, and each nonlinear component is configured to generate a scalar output in response to the system state input. Each nonlinear component is coupled to the output module by at least one weighted coupling and each weighted coupling has a corresponding connection weight. The scalar output from each nonlinear component is weighted by the connection weights of the corresponding weighted couplings and the weighted outputs are provided to the output module to form the output modifier. Each adaptive sub-module also includes a learning module configured to update the connection weights for each weighted coupling in that adaptive sub-module based on the initial output. The output module is configured to generate a final output by modifying the initial output using the output modifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heinis with the teachings of Crncich-DeWolf to provide effective adaptive control and predictive filtering and can scale to higher degrees of freedom would be beneficial (Crncich-DeWolf Para. 0007).

Response to Amendment and Remarks
Response to remarks on 35 U.S.C. § 112 Rejection 
Applicant's arguments have been fully considered
In response to Applicant’s arguments, it is submitted the amendment filed on 6/7/2022 raises new issues; see above for detail.

Response to remarks on 35 U.S.C. § 103 Rejection 
Applicant argues that none of the prior art documents discloses "a plurality of associative memory subsystems that store vector representations of database entries in the connection weights between simulated neurons implemented on the neuromorphic computer", as recited in claim 1.
In response to the arguments, it is noted that the features upon which applicant relies (storing database items in the connection weights of the SNN running on the neuromorphic device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims actually recite “store vector representations of database entries in connection weights between simulated neurons”. Heinis discloses encoding the data in the database, the query and simulate the neurons as well as memristor as local memory to store synapse weight (e.g. store connection weight), in addition, to swap an operator, a new SNN needs to be set up by loading neurons and synapse weights, e.g. storing in connection weights in neuromorphic hardware. Furthermore, Esser discloses associative memory including a plurality of electronic neurons having a layered neural net relationship with directional synaptic connectivity, retrieve the stored spatiotemporal pattern, e.g. matched data, from the associative memory. As such, the combination of Heinis and Esser teaches the limitation as claimed.

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEW FEN LIN/            Primary Examiner, Art Unit 2166
7/20/2022